The plaintiff has established that the occupancy agreement entered into between her parents and the defendant cooperative corporation did not require that she reside in her parents’ apartment before she, as their legatee, could become a member of the defendant cooperative. Moreover, the defendant has failed to establish that the purported amendment to the occupancy agreement, which imposed such a requirement, was *453effective as against the plaintiff or her parents. Thus, the plaintiff is entitled to summary judgment compelling the defendant to transfer the shares in question to her. Brown, J. P., Eiber, Harwood and Rosenblatt, JJ., concur.